In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2580
MOHAMMAD SIDDIQUE,
                                                  Plaintiff-Appellant,
                                 v.

MICHAEL LALIBERTE, DAVID STOCKTON, and RICHARD THOMAS,
                                     Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
              No. 15-cv-1 — J.P. Stadtmueller, Judge.
                     ____________________

    ARGUED MARCH 31, 2020 — DECIDED AUGUST 26, 2020
               ____________________

   Before KANNE, WOOD, and HAMILTON, Circuit Judges.
    KANNE, Circuit Judge. In 2013, Mohammad Siddique ap-
plied for a temporary student-government position at the
University of Wisconsin–Madison. His application was said
to have been rejected because he did not meet a minimum-
enrollment requirement crafted for the position. Siddique of-
fers an alternative narrative: his application was rejected not
because of the enrollment criteria but because of his critical
stances against members of the University administration
2                                                         No. 19-2580

who worked with the student government and who were in-
volved with the application process, including the Defend-
ants.
   Siddique sued University oﬃcials, Laliberte, Stockton,
and Thomas, in their individual capacities, under the Civil
Rights Act of 1871, 42 U.S.C. § 1983. He alleged that these De-
fendants’ rejection of his application for the student-govern-
ment position violated his First Amendment right to be free
from governmental retaliation.
   The district court determined that qualified immunity pre-
vented Siddique’s claim from proceeding to trial and granted
summary judgment to the Defendants. We aﬃrm because fed-
eral law does not clearly establish that enforcing an enroll-
ment requirement for a student-government position violates
the First Amendment.
                          I. BACKGROUND1
   In 2013, Mohammad Siddique was a student at the Uni-
versity of Wisconsin–Madison and actively involved in stu-
dent government. He was also an outspoken critic of the Uni-
versity and its oﬃcials, including Defendants Michael
Laliberte, Vice Chancellor for Student Aﬀairs; David Stock-
ton, Student Government Relations Coordinator; and Richard
Thomas, Director of the Student Union. During his time in
student government, Siddique successfully advocated for
policies adverse to the Defendants’ interests. To take a few

1 This case comes to us on appeal from the district court’s grant of sum-
mary judgment to the Defendants. We describe the facts in a light most
favorable to Siddique—the non-moving party—with all reasonable infer-
ences drawn in his favor. Daugherty v. Page, 906 F.3d 606, 609 (7th Cir.
2018).
No. 19-2580                                                    3

examples, Siddique successfully campaigned to defund
Stockton’s position; he advocated for withdrawing student
support for building a new student union; and he supported
student leaders who would fight to increase the student gov-
ernment’s autonomy from what was seen as overbearing Uni-
versity leadership in Student Aﬀairs.
    In the spring of 2013, students voted for the student-gov-
ernment candidates they wished to represent them during the
next school year. After the student body elected its leaders,
the University received complaints about the fairness of the
election. In response, the Chancellor of the University com-
missioned an external review of the election, which uncov-
ered a multitude of election irregularities. So, in May 2013, the
Chancellor announced that the University would not recog-
nize the results of the election.
    A student organization called “the student court” resched-
uled a new election to be held the following school year, in
October 2013. A soon-to-be-constituted student “board of
trustees” would be responsible for running the student gov-
ernment in the interim. The student court, in consultation
with the University’s administration (including Laliberte and
Stockton), created an application for the board positions. To
be considered for a position on the board, an applicant must
have been enrolled in classes at the University with at least a
2.0 GPA. The application also contained a statement of coop-
eration requiring each applicant to agree to cooperate in good
faith with the administration. But the application form did not
make clear that an applicant would have to be enrolled in Uni-
versity courses (for either the summer or fall), in order to be
considered for the position. This posed an eligibility problem
for students like Siddique who were not enrolled in summer
4                                                  No. 19-2580

courses, or who had not yet enrolled in their fall courses,
when they submitted their applications.
    Stockton was charged with screening the applications for
eligibility and forwarding all eligible applications to the stu-
dent court. Stockton also played a role in creating the applica-
tion requirements and the code of conduct.
    As we mentioned, Siddique had successfully advocated
for student legislation to defund Stockton’s position. Siddique
applied for a position on the board, unaware that Stockton
was tasked with reviewing applications. When Siddique ap-
plied in June, he was not enrolled in fall classes. He had, how-
ever, completed classes in the spring, remained enrolled at the
University, and planned to enroll in classes for the fall semes-
ter. Stockton removed his application from the pool because
Siddique was not enrolled in fall classes when he submitted
his application.
    Siddique received notice that his application was rejected.
According to the Defendants, it was denied because he was
not enrolled in fall classes and, therefore, did not meet the
stated criteria for a board position. But Siddique suspected
something more pernicious was afoot: he believed the De-
fendants rejected his application for the board because of his
critical speech against the Defendants.
    When the newly selected board came together, Laliberte
and Stockton mentioned Siddique by name, and Laliberte re-
ferred to him as the “the Enforcer” of the “old SA.” Laliberte
and Stockton recommended that new board members ignore
previous student-government members who were disruptive,
uncooperative, and intimidating.
No. 19-2580                                                    5

    Siddique and other students turned to state and federal
court to review the events that transpired at the University
during the spring and summer of 2013. They brought a slew
of diﬀerent claims against dozens of defendants in a series of
lawsuits (three state suits and this case) related to the “over-
throw” of the elected student government, among other
things. This federal case is the only continuing controversy;
the state suits were dismissed. A district court initially dis-
missed the federal case with prejudice based on the pleadings,
which Siddique appealed to our court. See UWM Student Ass’n
v. Lovell, 888 F.3d 854 (7th Cir. 2018). We aﬃrmed the district
court’s dismissal of most claims but remanded for the court
to consider a small subset of other claims.
    On remand, the suit was further narrowed to two claims:
one under the Due Process Clause of the Fourteenth Amend-
ment and a second under the First Amendment. The district
court dismissed the due process claim on the pleadings,
which Siddique does not appeal. His second claim alleges the
Defendants rejected Siddique’s application for the board in
retaliation for his critical speech about them, in violation of
the First Amendment. See, e.g., Bridges v. Gilbert, 557 F.3d 541,
546 (7th Cir. 2009) (To prevail on a First Amendment retalia-
tion claim, a plaintiﬀ must show that “(1) he engaged in activ-
ity protected by the First Amendment; (2) he suﬀered a dep-
rivation that would likely deter First Amendment activity in
the future; and (3) the First Amendment activity was ‘at least
a motivating factor’ in the defendant’s decision to take the re-
taliatory action.” (citation omitted)). The Defendants moved
for summary judgment on the retaliation claim.
   The district court concluded that Siddique had proﬀered
enough evidence on the merits of his retaliation claim to
6                                                   No. 19-2580

proceed to trial. Construing the evidence in the light most fa-
vorable to Siddique, the court determined there were several
disputes of material fact about whether Siddique’s applica-
tion was rejected in retaliation for his speech—for example, a
reasonable jury could conclude based on the evidence that the
Defendants had the motive and means to prevent Siddique
from attaining a position on the board.
    Siddique also proﬀered some evidence that a university-
wide policy requiring minimum enrollment for extra-curricu-
lar activities was inconsistently applied to students during the
summer. One student selected to serve on the board did not
recall being fully enrolled in classes when he submitted his
application. On the other hand, several students who sup-
ported Siddique were ultimately appointed to the board. Still,
the court surmised that a jury, viewing the evidence most fa-
vorably to Siddique, could conclude that the Defendants
crafted and arbitrarily applied the enrollment requirement
against Siddique to retaliate against him, in violation of the
First Amendment.
    The claim did not proceed to trial, however, because the
district court concluded the claim was foreclosed by qualified
immunity. The court recognized as clearly established that a
state cannot act in retaliation against a person speaking criti-
cally of it, but it determined federal law had not clearly estab-
lished the narrower right of a student to participate in student
government under all circumstances. Because the right Sid-
dique sought to vindicate had not been clearly established,
the court granted summary judgment to the Defendants.
    Siddique raises two arguments on appeal. First, he asserts
that the clear contours of the law defeat any alleged immun-
ity. Second, he argues that the Defendants are not qualifiedly
No. 19-2580                                                     7

immune because they did not aﬃrmatively prove they acted
within the scope of their authority.
    We are not persuaded by either argument. Siddique
waived the second argument, and he did not present any
cases clearly establishing that reasonable actors in the Defend-
ants’ positions should have known that enforcing an enroll-
ment requirement on the board violated Siddique’s constitu-
tional rights. And to the extent that Siddique’s argument fo-
cuses on disparate enforcement of the enrollment require-
ment, we are not persuaded that his evidence (such as the rec-
ollections of a student who was selected) is suﬃciently con-
crete to sustain his claim.
                          II. ANALYSIS
    We review the district court’s grant of summary judgment
and the Defendants’ assertion of qualified immunity de novo.
Green v. Newport, 868 F.3d 629, 632 (7th Cir. 2017). We first ad-
dress whether the right Siddique seeks to vindicate was
clearly established under federal law. Then we turn to Sid-
dique’s argument about the scope of authority.
   A. Qualified Immunity
    Once the defense of qualified immunity is raised, the De-
fendants are entitled to dismissal unless (1) Siddique has
come forward with facts that, when viewed in a light most
favorable to him, constitute a violation of a federal constitu-
tional right, and (2) the right was “clearly established” at the
time of the alleged violation. Harlow v. Fitzgerald, 457 U.S. 800,
818 (1982). We review each criterion de novo, and if the answer
to either question is no, the Defendants are entitled to sum-
mary judgment. Green, 868 F.3d at 633. Siddique bears the
burden of demonstrating the right was clearly established
8                                                     No. 19-2580

when the violation occurred, such that a reasonable public of-
ficial would have known his conduct was unlawful. Id. We
elect to resolve this case on the second part of the qualified
immunity test—whether the right was clearly established.
    This appeal, in its current iteration, involves only a First
Amendment retaliation claim. Siddique alleges the Defend-
ants retaliated against him because of his speech. But when
we are determining whether qualified immunity attaches to
the Defendants’ actions, the right at issue cannot be articu-
lated so generally. Instead, we must “define carefully, and at
the right level of detail, the constitutional right” being as-
serted. Frederickson v. Landeros, 943 F.3d 1054, 1059 (7th Cir.
2019); see also White v. Pauly, 137 S. Ct. 548, 552 (2017) (per cu-
riam). For a right to be clearly established, “existing precedent
must have placed the statutory or constitutional question be-
yond debate.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)
(quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). And
while a case directly on point is not required, “the clearly es-
tablished law must be ‘particularized’ to the facts of the case.”
White, 137 S. Ct. at 552 (quoting Anderson v. Creighton, 483 U.S.
635, 640 (1987)).
    The particulars of the constitutional right that Siddique
seeks to vindicate have been somewhat of a moving target
during the life of this case. We start with a theory of the right
advanced by Siddique throughout his briefing on appeal: it is
clearly established that the Defendants violated the First
Amendment when “they blocked Siddique’s public employ-
ment because they disapproved of his statements on issues of
public concern.” See Massey v. Johnson, 457 F.3d 711, 716 (7th
Cir. 2006) (describing elements of a First Amendment retalia-
tion claim for a government employee).
No. 19-2580                                                     9

    But Siddique did not pursue a public-employment theory
of his case at summary judgment. Employment by the gov-
ernment is a necessary component of a claim of public-em-
ployment retaliation. See id. (“To make out a prima facie case
of first amendment retaliation, a public employee must present
evidence … .”) (emphasis added). Yet Siddique marshalled no
evidence at summary judgment to show that his student-gov-
ernment position should be considered employment. Indeed,
Siddique’s reliance on a public-employment theory of retalia-
tion in the clearly established portion of his briefing is puz-
zling in light of the fact that Siddique later disavows the idea
that he was an employee of the University. For example, he
states that he “was not Defendants’ employee” and asserts
that “[s]tudent government is autonomous and independent,
and student government positions are paid from student fees
placed under de jure student control.” As such, the cases of
public-employment retaliation to which Siddique points in
his briefing on appeal are inapposite to determining whether
the Defendants’ rejection of Siddique’s application was a
clearly established violation of the First Amendment.
    Because the right to public employment free from retalia-
tion is not at issue in this appeal, we turn our focus to the the-
ory of the case on which the district court did pass: whether
the Defendants violated the First Amendment when they re-
jected Siddique’s application to the board. Siddique relies on
a Wisconsin statute, and Wisconsin cases interpreting that
statute, to show that federal law clearly established that the
“Defendants were prohibited from blocking Siddique from a
student government position.” See. Wis. Stat. § 36.09(5);
10                                                          No. 19-2580

Student Ass’n of Univ. of Wis.–Milwaukee v. Baum, 74 Wis. 2d
283, 287–88 (1976).2
    Siddique’s reliance on an alleged violation of state law as
a de facto violation of federal constitutional law misses the
mark. See Davis v. Scherer, 468 U.S. 183, 194 (1984) (“Oﬃcials
sued for constitutional violations do not lose their qualified
immunity merely because their conduct violates some [state]
statutory or administrative provision.”); Frederickson, 943 F.3d
at 1057 (considering qualified immunity and framing the is-
sue as whether a police oﬃcer “violated [the Plaintiﬀ’s] fed-
eral rights, not whether [the oﬃcer] was misinterpreting a
state law”). A violation of state law, in and of itself, can be
pertinent if federal law assigns it weight, or if we determined
a departure from state law or policies should inform our con-
stitutional analysis. But Siddique argued nothing of the sort.
He does not point to a single federal case applying sec-
tion 36.09(5) of the Wisconsin Statutes or Baum to adjudicate
a First Amendment retaliation claim. And we have found no
cases from our court or the Supreme Court addressing the
bounds of First Amendment retaliation in the student-govern-
ment context, much less in the factual context presented by
Siddique.
   In essence, Siddique depends on Wisconsin law to set the
bounds for clearly established federal law. But that reliance is
misguided. The question is not whether the Defendants were
put on notice that their actions may have violated state law;


2 Wisconsin law protects the rights of students to actively participate in
student governance. See Wis. Stat. § 36.09(5). This statute allows students
to organize themselves in “a manner they determine and to select their
representatives to participate in institutional governance.” Id.
No. 19-2580                                                   11

the question is whether the Defendants’ actions violated
clearly established federal law. And on that score, the last word
does not belong to state law or the Wisconsin Supreme Court;
it belongs to federal law, or a decision of our court interpret-
ing federal law, that would have put the Defendants on notice
that their actions violated Siddique’s constitutional rights. No
such clearly established law exists.
    As a backstop, Siddique relies on labor law “because of the
obvious analogy between the legislative command for a com-
pany not to interfere with employees’ organizing a union and
selecting representatives, and the judicial command in Baum
for a university not to interfere with students’ organizing a
government and electing representatives.” But not one of the
many labor cases on which Siddique relies involves an appli-
cation of the First Amendment. We fail to see how these cases
applying the National Labor Relations Act can indicate—
much less clearly establish—that enforcement of an enroll-
ment requirement on a student-government position
amounts to unconstitutional First Amendment retaliation. It
stretches credulity to assert that these cases put Defendants
on notice that their actions toward Siddique violated his con-
stitutional rights.
    In the end, we are left without any analogous comparators
applying First Amendment retaliation principles to student-
government operations. As such, Siddique has not met his
burden in coming forward with clearly established federal
law that places “the statutory or constitutional question be-
yond debate.” Mullenix, 136 S. Ct. at 308 (quoting Ashcroft, 563
at 741).
12                                                    No. 19-2580



     B. Discretionary Functions
    We turn briefly to Siddique’s other argument on appeal.
Siddique contends there is a necessary predicate to our appli-
cation of qualified immunity: defendants who wish to cloak
themselves with the protection aﬀorded by qualified immun-
ity must first prove they were acting in a discretionary capac-
ity. As support, he invokes this language from Harlow, 457
U.S. at 818: “government oﬃcials performing discretionary
functions generally are shielded from liability for civil dam-
ages insofar as their conduct does not violate clearly estab-
lished statutory or constitutional rights of which a reasonable
person would have known.” He also relies on a recent case
from the Eleventh Circuit. See Estate of Cummings v. Davenport,
906 F.3d 934, 940 (11th Cir. 2018), cert. denied, 139 S. Ct. 2746
(2019) (“[T]he oﬃcial bears the initial burden of raising the
defense of qualified immunity by proving that he was acting
within his authority.”). But see Seiser v. City of Chicago, 762 F.3d
647, 658–59 (7th Cir. 2014).
   Whatever the merits of this argument, it was not presented
below. Siddique’s argument against summary judgment did
not rest on a contention that the Defendants acted outside the
scope of their authority. His summary-judgment briefing in-
cludes only one passing reference to “discretion” in the final
sentence: “The intermeddling of the Defendants in the sover-
eign aﬀairs of students exercising their right to organize
themselves without interference was neither due to a gray
area of law nor a reasonable exercise of discretion.”
   We’ve consistently held that a party forfeits an argument
not raised before the district court. Hildreth v. Butler, 960 F.3d
No. 19-2580                                                13

420, 426 n.3 (7th Cir. 2020). Siddique’s failure to raise this
point below cripples our review. Scope-of-authority ques-
tions are inherently fact bound, and we cannot make an ade-
quate determination about the scope of the Defendants’ au-
thority without a developed record.
   We AFFIRM the judgment of the district court.